PER CURIAM.
In No. 00-1791, Margaret Wood Chasse appeals the district court’s order finding that she had not established the essential elements of her negligence claim under the Federal Tort Claims Act. To the extent the district court found that Mrs. Chasse failed to establish proximate cause, our review of the materials before us discloses no reversible error, and we affirm on the reasoning of the district court. Chasse v. United States, No. CA-97-3511-8 (D.S.C. May 15, 2000).
*231In No. 00-2105, Mrs. Chasse appeals the award of costs to the United States pursuant to Fed.R.Civ.P. 54(d)(1). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Chasse v. United States, No. CA-97-3511-7 (D.S.C. July 6, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.